COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       In re Parke Dudley, individually and d/b/a/ Dudley’s Remodeling

Appellate case number:     01-19-00705-CV

Trial court case number: 2019-17296

Trial court:               55th District Court of Harris County

        The relator, Parke Dudley, individually and d/b/a Dudley’s Remodeling, filed a petition for
a writ of mandamus seeking to compel the trial judge to vacate the trial court’s September 16, 2019
order expunging relator’s notice of lis pendens. With his petition, relator also filed an Emergency
Motion for Temporary Relief seeking to stay the trial court’s September 16, 2019 order pending
disposition of his mandamus petition. Relator subsequently filed a Supplemental Emergency
Motion for Immediate Temporary Relief, raising for the first time that certain real property, which
is purportedly the subject of the underlying action, has recently been placed under contract for
sale. Both Relator’s original and supplemental emergency motions for temporary relief contain the
required certificate of compliance. See TEX. R. APP. P. 52.10(a).
      The Court DENIES the relator’s emergency motion for temporary relief and supplemental
emergency motion for immediate temporary relief.
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                      Acting individually      Acting for the Court


Date: ___October 15, 2019__